Order entered January 7, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01233-CV

                           IN THE INTEREST OF X.C.J., JR.

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-17-07173

                                        ORDER
       Before the Court is Jeffrey W. Ermis’s January 3, 2019 motion to withdraw as counsel

for appellee. The motion is GRANTED. The Clerk of the Court is DIRECTED to remove

Jeffrey W. Ermis as counsel for appellee. All future communications with appellee shall be

directed to:

       Ms. Akeya Peoples
       570 Bridle Path Apt. 1116
       Grand Prairie, Texas 75050
       (381) 512-7924.
                                                   /s/   BILL WHITEHILL
                                                         JUSTICE